                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                          Plaintiff,

               v.                                           Case No. 12-CR-0037

MATHEW L. LEMBERGER,
a/k/a Matthew L. Lemberger,

                          Defendant.


  ORDER REGARDING MOTION FOR EARLY TERMINATION OF SUPERVISION


       Defendant Mathew L. Lemberger was convicted of two counts of Arson of a Building Used

in Interstate Commerce in violation of 18 U.S.C. §§ 444(i) and 2 after entry of a guilty plea. On

July 15, 2013, Lemberger was sentenced to a total of 120 months imprisonment, to be followed by

three years of supervision. Lemberger was also ordered to pay restitution in the amount of

$779,408.79 and a special assessment in the amount of $200.00. On April 2, 2015, an Amended

Judgment was entered reducing his term of imprisonment to 96 months. Lemberger’s supervision

commenced on January 18, 2019, and is set to expire on September 19, 2022. The case is currently

before the Court on Lemberger’s motion for early termination of his supervised release.

       Lemberger is statutorily eligible for early termination in that he has completed more than

eighteen months of supervision and has had no significant violations in the past twelve months. In

fact, both the Government and Probation note that Lemberger has secured and held employment,

a stable living environment, and maintained pro-social relationships and activities throughout his

supervision. He has continued sobriety and made consistent payments of over $500.00 monthly

toward his restitution.     Nevertheless, both the Government and Probation asked that the Court




        Case 1:12-cr-00037-WCG Filed 04/09/21 Page 1 of 3 Document 157
deny early termination due to Lemberger’s failure to enter into a payment agreement with the

Financial Litigation Unit. Both the Government and Probation note that Lemberger received an

enhancement for his role in the offense and that the Financial Litigation Unit has reached out to

Lemberger, but he has failed to enter into an agreement at this time. It was also noted that the

Court earlier denied a co-defendant’s motion for early termination for this very reason, and it

would seem to depreciate this defendant’s role in the offense to grant his request absent the

commitment to maintain regular restitution payments after discharge.

       Lemberger has been making regular and substantial payment on the balance of restitution

owed, and it appears that any failure to enter into a payment agreement is likely due to

miscommunication rather than a refusal. In his motion seeking early termination, Lemberger

indicates a willingness to continue making payments. In any event, the Government is not without

other ways of compelling Lemberger to enter an agreement and continue paying should he fail to

do so voluntarily.

       Lemberger has set forth sound reasons for requesting early termination: probation

supervision prevents him from traveling to Seattle to visit his nine-year-old daughter and possibly

relocating to that part of the country, and it limits his ability to travel for his employment and

thereby increase his value to the company. If freed of supervision, the increased flexibility to

respond to his employer’s requests for additional out-of-state work could substantially increase his

earnings, leading to even faster payment of the balance of restitution.

       Lemberger’s conduct within prison and his transition back to the community have been, by

all accounts, exemplary, and the supervision currently provided is minimal.            To be sure,

Lemberger’s crimes were serious and deserving of a substantial penalty. But he has served his




                                                 2

        Case 1:12-cr-00037-WCG Filed 04/09/21 Page 2 of 3 Document 157
sentence and shows strong evidence of full rehabilitation. Under these circumstances, the Court

concludes that his motion should be granted.

       SO ORDERED at Green Bay, Wisconsin this 9th day of April, 2021.

                                                   s/ William C. Griesbach
                                                   William C. Griesbach
                                                   United States District Judge




                                               3

        Case 1:12-cr-00037-WCG Filed 04/09/21 Page 3 of 3 Document 157
